Exhibit 99.1 Scotiabank reports third quarter results All amounts are in Canadian dollars and are based on our unaudited Interim Condensed Consolidated Financial Statements for the quarter ended July 31, 2015 and related notes prepared in accordance with International Financial Reporting Standards (IFRS), unless otherwise noted. Our complete Third Quarter 2015 Report to Shareholders and Supplementary Financial Information are available on the Investor Relations page of www.scotiabank.com. Our complete Third Quarter 2015 Report to Shareholders, including our unaudited interim financial statements for the period July 31, 2015, can also be found on the SEDAR website at www.sedar.com and on the EDGAR section of the SEC's website at www.sec.gov. Third Quarter Highlights (versus Q3 2014) on a reported basis Year to Date Highlights (versus YTD 2014) on a reported basis · Net income of $1,847 million, compared to$2,351 million · Net income of $5,370 million, compared to $5,860 million · Earnings per share (diluted) of $1.45 compared to $1.85 · Earnings per share (diluted) of $4.22 compared to $4.57 · ROE of 14.7%, compared to 20.6% · ROE of 14.7%, compared to 17.6% · Quarterly dividend increase of 2 cents per common share to 70 cents Third Quarter Highlights (versus Q3 2014) adjusted for the Q3 2014 gain on sale Year to Date Highlights (versus YTD 2014) adjusted for the Q3 2014 gain on sale · Net income of $1,847 million, up from $1,796 million · Net income of $5,370 million, up $65 million from $5,305 million · Earnings per share (diluted) of $1.45 compared to $1.40, up 4% · Earnings per share (diluted) of $4.22 compared to $4.12, up 2% · ROE of 14.7%, compared to 15.7% · ROE of 14.7%, compared to 15.9% Toronto, August 28, 2015 – Scotiabank today reported third quarter net income of $1,847 million, compared with net income of $2,351 million in the same period last year or $1,796 million excluding the gain of $555 million or 45 cents per share.Diluted earnings per share were $1.45 compared to $1.40 adjusting for the gain in the same period a year ago.Return on equity was 14.7% compared to 15.7% last year on the same basis. “We delivered solid third quarter results for shareholders, with strong earnings in our personal and commercial businesses in Canadian and International Banking,” said Brian Porter, President and CEO. “Our focus on customers across our diversified businesses contributed to our growth despite some challenging economic conditions.” “Canadian Banking had a strong quarter with underlying performance up 15%. All of its key business segments – retail and small business banking, commercial banking and wealth management – delivered very good growth. We continue to make investments to enhance customer experience and drive sustainable earnings growth. 1 “International Banking continued to show good growth momentum with earnings up 11%. Strong asset growth over the last year, primarily in the Pacific Alliance countries, complemented higher earnings in our other regions. “A strong capital position of 10.4% common equity, along with earnings growth, allows us to continue making investments in our businesses to further organic growth, make selective acquisitions, and pay our shareholders via dividends. We announced a dividend increase of 2 cents, bringing our quarterly payment to 70 cents per share.” Non-GAAP Measures The Bank uses a number of financial measures to assess its performance. Some of these measures are not calculated in accordance with Generally Accepted Accounting Principles (GAAP), which are based on International Financial Reporting Standards (IFRS), are not defined by GAAP and do not have standardized meanings that would ensure consistency and comparability between companies using these measures. These non-GAAP measures are used throughout this press release and are defined in the “Non-GAAP Measures” section of our Third Quarter 2015 Report to Shareholders. 2 Business Segment Review Scotiabank’s results, and average assets and liabilities, allocated by these operating segments, are as follows: For the three months ended July31, 2015 Taxable equivalent basis(1) ($ millions) Canadian Banking International Banking Global Banking andMarkets Other(2) Total Net interest income $ ) $ Non-interest income(3) 38 Total revenues 20 Provision for credit losses 14 – Non-interest expenses 66 Provision for income taxes ) Net income $ $ $ $
